Consent of Independent Registered Public Accounting Firm The Board of Directors Dreyfus Funds, Inc.: We consent to the use of our report dated February 24, 2017, with respect to the financial statements of Dreyfus Mid-Cap Growth Fund, a series of Dreyfus Funds, Inc., as of December 31, 2016, incorporated herein by reference and to the references to our firm under the headings “Financial Highlights” in the Prospectus and “Counsel and Independent Registered Public Accounting Firm” in the Statement of Additional Information. /s/ KPMG LLP New York, New York March
